STATEMENT ON REHEARING.
The appellees, in their petition for rehearing, vigorously contend that the next to the last grammatical paragraph of opinion is incomplete. We think that a careful reading of the opinion and its context makes the paragraph perfectly clear, but since the appellees think it isn't clear, we now substitute for that paragraph the following:
"As previously stated in detail in the opinion, Paragraph 6 of the answer relied upon the said judgment and upon the fact that the County Auditor had obtained a written opinion of the 8.  State Board of Accounts advising that said funds could be paid said bank. Neither the allegations as to said judgment nor those in reference to the said opinion, nor both, constitute a good cause of defense to the amended complaint. The demurrer to said paragraph should have been sustained."
NOTE. — Reported in 37 N.E.2d 284. *Page 436